Citation Nr: 0500024	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected spondylolithesis of the lumbar spine 
with degenerative changes and radiculopathy.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1981 to January 
1988 and from July 1988 to June 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO that granted 
service connection and assigned an initial rating of 20 
percent for the spondylolithesis of the lumbar spine, 
effective on September 29, 2000, the date of the claim.

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in June 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 20 
rating for spondylolithesis of the lumbar spine with 
degenerative changes and radiculopathy, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, effective on September 28, 
2000, the date of receipt of the initial claim for service 
connection.  

The veteran immediately appealed the RO's initial grant of 
service connection his low back disability and contended that 
his service-connected disability warranted a higher 
evaluation.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Also, VA is required to provide specific notice to claimants 
of the evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  This amendment was effective on September 
23, 2002.  Id.  

Also, regulatory changes have amended the rating criteria for 
evaluating spine disabilities in general and have re-
classified the Diagnostic Code for the previously amended 
intervertebral disc syndrome criteria.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  This amendment was effective 
on September 26, 2003.  Id.  The Board notes that the veteran 
was advised of the change in the laws and was provided the 
old and the revised regulations in the RO's December 2002 
Statement of the Case.  

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000). 

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claims for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

In this case, there is evidence on ongoing treatment for the 
veteran's service-connected back disability.  A review of the 
veteran's claims file reveals evidence of some recent VA 
treatment; however, it is evident that outstanding medical 
evidence exists.  VA is obligated to obtain relevant 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Finally, the veteran testified that his back pain continues 
to worsen despite the drug and physical therapy.  Although 
the veteran was provided a VA examination in August 2002 to 
evaluate the severity of his service-connected back 
disability, further examination is indicated in order to 
address the provisions of the various rating criteria.  

Given the presence of outstanding medical records and the 
veteran's contention that his back condition warrants an 
increased rating, a VA examination is warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  The VCAA notice should 
pertain to the veteran's claims for a 
higher initial rating for a back 
disability.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain all records of 
the veteran's treatment for a low back 
condition at the Caribou VA Medical 
Center for the period from 2002 to the 
present.  

3.  The RO should take the appropriate 
steps to obtain physical therapy 
treatment records from Positive Steps, 
Houlton Regional Hospital, 20 Hartford 
Street, Houlton, Maine, 04730 for the 
period from April 2004 to the present.  

4.  The RO should ask the veteran to 
provide the dates of chiropractic 
treatment for a back condition by Dr. 
R.W., as well as his full name, and 
address.  The RO should also ask the 
veteran to provide the dates of treatment 
for a back disorder, as well as the full 
name and address of any other VA or non-
VA healthcare provider.  The RO should 
then obtain all records of treatment 
reported by the veteran.  

5.  The veteran should then be afforded a 
VA examination to determine the current 
severity of his service-connected low 
back disability.  The entire claims file 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner(s) should 
describe all symptoms of the veteran's 
lumbosacral spine and/or low back 
disabilities.  All signs and symptoms of 
the low back disabilities should be 
described in detail, such as range of 
motion in degrees, objective evidence of 
pain, neurological signs of disc disease, 
etc.  All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  All signs and symptoms 
necessary for rating any spine disorder 
under the old and new rating criteria 
should be reported in detail.  

6.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the claim for 
increase in light of the applicable 
rating criteria.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the VCAA the old and the 
amended rating criteria for rating 
criteria for spine disabilities.  They 
should be given a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




